Citation Nr: 1751506	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  07-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent effective January 25, 2007, for residuals of a right tibia disability.

2.  Entitlement to a disability rating greater than 20 percent effective January 25, 2007, for residuals of a left tibia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in pertinent part, the Veteran's claims for compensable disability ratings for residuals of a right tibia disability (which was characterized as residuals, injury, right tibia) and for residuals of a left tibia disability (which was characterized as residuals, injury, left tibia).  The Veteran disagreed with this decision in August 2007.  He perfected a timely appeal in November 2007.

In May 2011, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2012 rating decision, the AOJ assigned separate 10 percent ratings effective January 25, 2007, for the Veteran's service-connected residuals of a right tibia disability and residuals of a left tibia disability.

In April 2013, the Board denied the Veteran's claims for disability ratings greater than 10 percent for residuals of a right tibia disability and for residuals of a left tibia disability.  The Veteran, through his attorney, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court vacated and remanded the Board's April 2013 decision only to the extent that it denied disability ratings greater than 10 percent effective January 25, 2007, for residuals of a right tibia disability and for residuals of a left tibia disability.  

Pursuant to the Court's July 2014 decision, the Board again remanded the currently appealed claims to the AOJ in November 2014 for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 268.

In a May 2016 rating decision, the AOJ assigned separate 20 percent ratings effective January 25, 2007, for the Veteran's service-connected residuals of a right tibia disability and residuals of a left tibia disability.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, effective January 25, 2007, the Veteran's service-connected residuals of a right tibia disability are manifested by, at worst, moderate knee or ankle disability; there is no evidence of marked knee or ankle disability or non-union of the tibia and fibula with loose motion requiring a brace.

2.  The record evidence shows that, effective January 25, 2007, the Veteran's service-connected residuals of a left tibia disability are manifested by, at worst, moderate knee or ankle disability; there is no evidence of marked knee or ankle disability or non-union of the tibia and fibula with loose motion requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent effective January 25, 2007, for residuals of a right tibia disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5262 (2017).

2.  The criteria for a disability rating greater than 20 percent effective January 25, 2007, for residuals of a left tibia disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5003-5262 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected residuals of a right tibia disability and residuals of a left tibia disability are both more disabling than currently evaluated.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for disability ratings greater than 20 percent effective January 25, 2007, for residuals of a right tibia disability and for residuals of a left tibia disability.  As noted, the Veteran contends that both of these service-connected disabilities are more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that each of these disabilities is manifested by, at worst, moderate knee or ankle disability (i.e., a 20 percent rating under DC 5262) since January 25, 2007.  See 38 C.F.R. § 4.71a, DC 5262 (2017).  As outlined in the Introduction, the Court's July 2014 decision limited the scope of the Board's appellate review to the time period since January 25, 2007.  There also is no indication that the Veteran experienced either marked knee or ankle disability or non-union of the tibia and fibula with loose motion requiring a brace due to either his service-connected residuals of a right tibia disability or residuals of a left tibia disability (i.e., a 30 or 40 percent rating under DC 5262) such that disability ratings greater than 20 percent are warranted for either the Veteran's service-connected residuals of a right tibia disability or his service-connected residuals of a left tibia disability at any time since January 25, 2007.  Id.  For example, on VA bones examination in June 2007, the Veteran's complaints included bilateral tibia "aches and pains."  The VA examiner stated that he had reviewed some of the Veteran's VA medical records.  A history of left Achilles tendon rupture and surgical repair was noted.  The Veteran recently had been treated for a right ankle injury with a short leg cast for 8 weeks which had been removed.  He was wearing a right ankle brace.  

Physical examination in June 2007 showed a normal gait, no obvious deformities of the bilateral lower extremities, no rotatory or angular malalignment of either tibia, equal leg lengths, no swelling, soft tissue thickening, bony deformity, or bony prominence of either tibia, no pain, tenderness, or discomfort over the tibias, a full range of motion in the knees and left ankle, no atrophy of either calf, discomfort, pain, and tenderness in the medial and lateral aspects of the right ankle, intact sensation, and 5/5 motor strength.  Range of motion testing of the right ankle showed dorsiflexion to 10 degrees and plantar flexion to 25 degrees "with some discomfort over the lateral side of the ankle on repetitive range of motion."  Range of motion testing of the left ankle showed dorsiflexion to 10 degrees and plantar flexion to 35 degrees without pain or discomfort.  The assessment included a history of bilateral stress fractures of the mid portion of the tibias with an essentially normal examination and "no positive objective findings noted over either tibia area."

Because the Court found the June 2011 VA examination to be inadequate for adjudication purposes, the findings obtained at that examination will not be repeated here and were not relied upon in adjudicating the currently appealed claims.

On VA outpatient treatment in October 2012, the Veteran complained of right ankle pain since waking up the day before.  His ankle pain was more noticeable when he walked or tried turning around.  He denied any recent right ankle injury and reported a 2004 distal fibula fracture in the right ankle.  X-rays of the right ankle showed effusion of the ankle joint but otherwise was stable with mild osteoarthritis of the ankle joint.  Physical examination showed a gait limping on the right, very mild swelling of the medial aspect of the right ankle without any erythema or warmth, a full range of motion in the right ankle, and non-tender medial and lateral aspects of the right ankle.  The assessment included right ankle pain.

On VA examination in July 2015, the Veteran's complaints included bilateral knee and ankle pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the right knee showed moderate effusion, significant right knee crepitus, no ligamentous laxity, and diffuse anterior tenderness "mostly about his patella."  Physical examination of the left knee showed a full range of motion, no ligamentous laxity, and no effusion.  Physical examination of the ankles showed symmetric range of motion, no effusion, non-tender on the left, posterior tibial tenderness on the right, intact Achilles tendons bilaterally, 5/5 strength with "extreme difficulty with toe walking and heel walking," and an ability to squat.  X-rays of the right knee showed osteoarthritic changes.  X-rays of the left knee were unremarkable.  X-rays of the ankles showed bilateral tibiotalar osteoarthritic changes.  The impressions included bilateral ankle osteoarthritis.

On VA ankle conditions Disability Benefits Questionnaire (DBQ) in May 2016, the VA examiner stated that the Veteran was a poor historian.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing of the bilateral ankles showed dorsiflexion to 10 degrees and plantar flexion to 40 degrees in each ankle without pain, no pain on weight-bearing,  no objective evidence of localized tenderness or pain on palpation of the joints or soft tissues, and no objective evidence of crepitus.  Physical examination showed 5/5 motor strength, no muscle atrophy, no ankylosis, and no current symptoms due to reported bilateral stress fractures of the tibias.  The Veteran occasionally used crutches for ambulation.  X-rays of the ankles showed evidence of old fractures.  The VA examiner stated that there was no malunion or non-union of the tibias or fibulas present "per radiographic evaluation; therefore, there is no loose motion requiring a brace."  This examiner stated that the Veteran had mild post-traumatic right ankle arthritis secondary to fractures which occurred in 2007.  There was no loss of strength in his ankles and his decreased dorsiflexion likely was due to his ruptured Achilles tendons (right in 2007 and left in 2002).  The diagnoses included bilateral Achilles tendon ruptures.

On VA knee and lower leg conditions DBQ in May 2016, the VA examiner again stated that the Veteran was a poor historian.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed 5/5 motor strength, no muscle atrophy, no ankylosis, no joint instability, and no current symptoms due to bilateral stress fractures of the lower legs.  The Veteran occasionally used a brace for ambulation.  X-rays showed traumatic arthritis of the right knee.  The VA examiner stated that the Veteran's tibias and fibulas "are completely healed without any radiologic evidence of non-union or malunion; therefore, no brace is required.  There is no tenderness on palpation of either tibia.  His strength is normal."  Although the Veteran had mild osteoarthritis of the right knee, the VA examiner stated that there was no etiological link between this problem and the Veteran's healed mid-shaft tibia stress fractures.  The diagnoses included bilateral stress fractures of the tibias.

On VA ankle conditions DBQ in April 2017, the Veteran's complaints included intermittent ankle pain worsened with prolonged standing or in "cold or rainy weather.  He states he can twist his ankle while in bed."  He reported flare-ups of ankle pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing of the bilateral ankles showed dorsiflexion to 10 degrees and plantar flexion to 30 degrees in each ankle without pain on weight-bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues, or objective evidence of crepitus.  There was no additional limitation of motion on repetitive testing.  Physical examination showed 5/5 motor strength, no muscle atrophy, no ankylosis, no laxity, and no current symptoms due to stress fractures of the lower leg or Achilles tendonitis or ruptures.  X-rays showed traumatic arthritis of the right ankle.  The VA examiner stated that there was no evidence of pain on passive range of motion testing and no evidence of pain when the joint was used in non-weight bearing.  This examiner also stated that the Veteran had no non-union or malunion of the tibias or fibulas "per radiologic evaluation."  His mild post-traumatic arthritis of the right ankle was secondary to fractures sustained in 2007.

On VA knee and lower leg conditions DBQ in April 2017, the Veteran's complaints included bilateral knee pain with activity, right greater than left.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing of the right knee showed flexion to 120 degrees without evidence of pain on weight-bearing and mild tenderness to palpation of the medial, lateral, and patellofemoral joints lines, and no objective evidence of crepitus.  Range of motion testing of the left knee showed flexion to 115 degrees without evidence of pain on weight-bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues, or objective evidence of crepitus.  There was no additional limitation of motion on repetitive testing.  Physical examination showed 5/5 motor strength, no muscle atrophy, no ankylosis, no joint instability or recurrent effusion in the right knee, 1+ anterior instability in the left knee, and no current symptoms due to bilateral stress fractures of the lower legs.  X-rays showed traumatic arthritis in both knees.  The Veteran reported wearing braces "when walking or when it rains-it helps with the discomfort."  The VA examiner stated that there was no evidence of pain on passive range of motion testing or on non-weight bearing.  The VA examiner again stated that the Veteran had no non-union or malunion of the tibias or fibulas "per radiologic evaluation."  The diagnoses included bilateral stress fractures of the tibias.

In an August 2017 addendum to the April 2017 VA ankle conditions DBQ, active non-weight bearing range of motion testing of the right ankle showed dorsiflexion to 10 degrees and plantar flexion to 35 degrees, mild tenderness to palpation of the lateral ankle, and no objective evidence of crepitus.  Active non-weight bearing range of motion testing of the left ankle showed dorsiflexion to 15 degrees and plantar flexion to 30 degrees, mild tenderness to palpation of the lateral ankle, and no objective evidence of crepitus.  Physical examination of the ankles showed 5/5 motor strength and no muscle atrophy, ankylosis, or instability.  Passive non-weight bearing range of motion testing of the right ankle showed dorsiflexion to 10 degrees and plantar flexion to 35 degrees with no evidence of pain on weightbearing.  Passive non-weight bearing range of motion testing of the left ankle showed dorsiflexion to 15 degrees and plantar flexion to 30 degrees with no evidence of pain on weightbearing.  Active weight-bearing range of motion testing of the ankles showed dorsiflexion to 15 degrees and plantar flexion to 40 degrees in each ankle.  The VA examiner stated that there was no evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing.  This examiner repeated her previous determinations regarding the Veteran's lack of non-union or malunion of the tibias and fibulas.

The Veteran contends that his service-connected residuals of a right tibia disability and residuals of a left tibia disability are both more disabling than currently evaluated effective January 25, 2007.  The record evidence does not support his assertions.  It shows instead that, since that date, each of these disabilities is manifested by, at worst, moderate knee or ankle disability (i.e., a 20 percent rating under DC 5262).  See 38 C.F.R. § 4.71a, DC 5262 (2017).  The Veteran's tibias essentially were normal bilaterally on VA examination in June 2007.  VA outpatient treatment in October 2012 only noted the presence of mild right ankle pain.  Although VA examination in July 2015 found the presence of moderate right knee effusion, the Veteran's left knee had a full range of motion, no effusion, and unremarkable x-rays.  More importantly, multiple VA examiners concluded in May 2016 and in April and August 2017 that the Veteran had neither malunion nor non-union of either of his bilateral tibias based on x-rays of his lower legs.  The May 2016 VA examiner also specifically found that the Veteran did not experience loose motion in either of his tibias requiring a brace.  A different VA examiner concluded in May 2016 that the Veteran's bilateral stress fractures of the tibias were healed completely and resulted in no current symptoms or residuals in his lower legs.  All of these opinions concerning the severity of the Veteran's service-connected bilateral tibia disabilities were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In other words, the evidence does not show that the Veteran experiences at least malunion of the tibia and fibula with marked knee or ankle disability or non-union of the tibia and fibula with loose motion requiring a brace (i.e., at least a 30 or 40 percent rating under DC 5262) such that disability ratings greater than 20 percent effective January 25, 2007, are warranted for either the service-connected residuals of a right tibia disability or the service-connected residuals of a left tibia disability.  See 38 C.F.R. § 4.71a, DC 5262.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to disability ratings greater than 20 percent effective January 25, 2007, for either of these service-connected disabilities.  In summary, the Board finds that the criteria for disability ratings greater than 20 percent effective January 25, 2007, for residuals of a right tibia disability or for residuals of a left tibia disability have not been met.


ORDER

Entitlement to a disability rating greater than 20 percent effective January 25, 2007, for residuals of a right tibia disability is denied.

Entitlement to a disability rating greater than 20 percent effective January 25, 2007, for residuals of a left tibia disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


